Case 8:20-cr-00127-MWF Document 117 Filed 01/04/21 Page 1 of 2 Page ID #:1024
        Case 8:20-cr-00127-MWF Document 117 Filed 01/04/21 Page 2 of 2 Page ID #:1025

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                CRIMINAL MINUTES – GENERAL

defendant, however, it will be government’s responsibility to cover the cost of the interpreting
services for the material witness.

      Because the material witness is a defense witness, Defendant must produce before the
deposition any reciprocal discovery that it has in regard to Ms. Yang. This obligation includes
exhibits that will be used with her and any reverse-Jencks statements.

      It is the intention of the Court that the deposition be conducted as trial testimony. It is not a
discovery device for either side. Certainly the Court will sustain any objection to questions that
promote a theory of jury nullification or inquire about matters outside of the percipient knowledge
of Ms. Yang.

         IT IS SO ORDERED.




CR-11 (04/15)                            Criminal Minutes – General             Page 2 of 2
